Citation Nr: 0515432	
Decision Date: 06/08/05    Archive Date: 06/21/05	

DOCKET NO.  03-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
cervical spine.   

2.  Whether a Department of Veterans Affairs (VA) Form 9 
filed in response to a denial of service connection for a low 
back disorder was timely filed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran reportedly served on active duty from April 1960 
to March 1964, and from November 1965 to October 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2002 and June 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  


FINDINGS OF FACT

1.  A chronic cervical spine disorder, including arthritis of 
the cervical spine, is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability.  

2.  In a rating decision of December 2001, of which the 
veteran was informed on December 15, 2001, the RO denied 
entitlement to service connection for a low back disorder, 
specifically, degenerative joint disease of the lower back.  

3.  The veteran's notice of disagreement as to the issue of 
service connection for a chronic low back disability was 
received on June 10, 2002.  

4.  A Statement of the Case on the issue of service 
connection for a chronic low back disability was issued on 
March 12, 2003.  

5.  The veteran's VA Form 9 (Substantive Appeal) regarding 
the issue of service connection for a chronic low back 
disability was received on May 21, 2003.  

6.  The veteran's VA Form 9 was not received within one year 
of the December 2001 rating decision denying entitlement to 
service connection for a chronic low back disorder, or within 
60 days of the issuance of the aforementioned Statement of 
the Case on March 12, 2003.  


CONCLUSION OF LAW

1.  A chronic disorder of the cervical spine was not incurred 
in or aggravated by active military service, nor may 
arthritis of the cervical spine be presumed to have been so 
incurred.  38 U.S.C.A. § 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  A chronic disorder of the cervical spine is not 
proximately due to or the result of a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2004).  

3.  The veteran's VA Form 9 (Substantive Appeal) as to the 
issue of service connection for a chronic low back disability 
was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, with respect to the 
claim for service connection for a cervical spine disorder, 
the veteran was, in fact, provided notice in correspondence 
of December 2001 and June 2002, prior to the initial AOJ 
decision in October 2002.  More specifically, in letters of 
December 2001 and June 2002, the veteran was provided the 
opportunity to submit evidence, notified of what evidence was 
required to substantiate his claims, who was responsible for 
securing the evidence, and the need to advise VA of or submit 
any information or evidence that was relevant to his claims.  
The veteran was also provided Statements of the Case, as well 
as a Supplemental Statement of the Case, which apprised him 
of pertinent regulations and actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  The veteran has, 
in fact, provided testimony at an RO hearing in 
September 2003, and in a subsequent videoconference hearing 
before the undersigned Veterans Law Judge in March 2005.  He 
has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the claim for 
service connection for a cervical spine disorder.  

With respect to the issue involving timeliness of the 
Substantive Appeal, for the reasons stated below, the Board 
finds that the veteran's claim must be denied as a matter of 
law; there is no legal basis to find that he initiated a 
timely appeal regarding the claim for service connection for 
a low back disorder.  The Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Here, the evidence is not in dispute with respect to 
the date of filing of the Substantive Appeal.  Thus, even if 
the VCAA were applicable, the Board finds that there would be 
no prejudice to the veteran by its decision to proceed with 
the adjudication of this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a disorder 
of the cervical spine.  At the time of a service separation 
examination in October 1981, the veteran's neck was entirely 
within normal limits, and no pertinent diagnosis was noted.  

On VA general medical examination in February 1982, the 
veteran's cervical spine displayed a full range of motion, 
with no pain.  Once again, no pertinent diagnosis was noted.  

On VA orthopedic examination in March 1991, no mention was 
made of any problem with the veteran's cervical spine.  

Private medical records covering the period from 
February 1996 to March 1998 show treatment during that time 
for cervical spine problems, as well as for various unrelated 
medical problems.  Private magnetic resonance imagining of 
the veteran's cervical spine conducted in February 1996 was 
consistent with a developmentally small cervical canal, and 
some spondylotic changes at the level of the 5th and 6th 
cervical vertebrae, though with no high grade cervical 
stenosis.  Additionally noted was a focal disc bulge on the 
left at the level of the 5th and 6th cervical vertebrae, 
which did not appear to be compressing the cord or left C6 
root.  

Private magnetic resonance imagining of the veteran's 
cervical spine conducted in October 1997 yielded a clinical 
impression of bilateral cervical spondylosis at the level of 
the 3rd and 4th cervical vertebrae, which might have 
progressed since the time of a prior study.  Also noted was 
moderate bilateral bony foraminal narrowing at the same 
level, as well as chronic left-sided bony foraminal narrowing 
of a moderate degree at the level of the 5th and 6th cervical 
vertebrae.  

In correspondence of November 1997, a private physician 
indicated that he had seen the veteran for neck and back 
pain.  Reportedly, the veteran had been experiencing 
increasing neck, shoulder, and low back pain for the past 
three years stemming from a fall down "several flights of 
ladders" on a ship.  According to the veteran, at the time of 
that incident, he was injured, though his joints and back 
appeared to have progressively deteriorated since that time.  
When further questioned, the veteran stated that, on those 
occasions when he moved his neck, it sounded like "a bag of 
rocks."  

Physical examination showed intact motor testing in both 
upper extremities, with 5/5 strength in all muscle groups.  
There was crepitus with some motion of the neck, though 
sensation was intact to light touch, pinprick, and vibratory 
sense.  Looking at the veteran's cervical magnetic resonance 
imagining scan, the physician was of the opinion that the 
veteran suffered from degenerative joint disease at all 
levels.  This was, however, somewhat more severe at the level 
of the 5th and 6th cervical vertebrae.  

On VA orthopedic examination in October 1998, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Reportedly, in 1963, while working on a turbine 
engine on a minesweeper, the vessel "rocked," resulting in 
the turbine striking the veteran in the chest, and the 
veteran striking his back across a railing.  According to the 
veteran, at the time of that incident, radiographic studies 
were undertaken, and no fractures were noted.  When further 
questioned, the veteran stated that, in 1995, a steel object 
had fallen on his head, resulting in an injury at the level 
of the 5th and 6th cervical vertebrae, which had been 
described as "compression."  According to the veteran, at 
that time, he was treated with a cervical collar.  However, 
he had continued to experience pain in his lower neck, as 
well as in the interscapular region.  

On physical examination, there was slight tenderness to 
percussion over the spinous processes of the 6th and 7th 
cervical vertebrae, and in the region from T1-5.  Motion of 
the veteran's neck was not impaired to any significant 
degree.  Cranial nerves II through XII appeared to be grossly 
intact, and deep tendon reflexes were equal and active.  
Radiographic studies of the cervical spine showed a loss of 
normal cervical lordosis consistent with spasm, as well as 
mild degenerative changes in the lower cervical spine.  The 
pertinent diagnosis was contusion and probable mild 
concussion of the lower cervical spine which developed 
subsequent to the veteran's original service-connected 
injury, and was not related to it.  

In correspondence of early December 2001, a private physician 
wrote that the veteran complained of neck pain with bilateral 
arm numbness.  According to the veteran, turning his neck in 
a certain position caused his left hand to open, with the 
result that he dropped objects.  On physical examination, the 
veteran's neck showed no visual or palpable deformity.  In 
the opinion of the private physician, it was "reasonable" to 
bring the veteran to surgery in order to decompress the 
cervical region at the level of the 3rd and 4th cervical 
vertebrae.  

In a rating decision of December 2001, of which the veteran 
was notified on December 15, 2001, the RO denied entitlement 
to service connection for a low back disorder, specifically, 
degenerative joint disease of the lower back.  

In correspondence of January 2002, the veteran's private 
neurologist wrote that he (i.e., the veteran) had been under 
his care since November 1997.  According to the veteran's 
physician, the veteran suffered a "significant injury" in 
service, at which time he was crushed between a ship and a 
gas turbine engine.  Reportedly, this injured the veteran's 
upper back and set him up for potential ongoing injuries 
involving the rest of his spine.  In the opinion of the 
veteran's private physician, the veteran's upper back 
disability had contributed to his ongoing spine degeneration, 
which was becoming more advanced.  This necessitated 
decompressive surgery of the neck.  Although there was no 
direct communication between the veteran's 1963 injuries and 
his present need for surgery, in the opinion of the veteran's 
physician, there was a continuation of spine disease which 
was exacerbated, and which probably started with the 
veteran's original injury in 1963.  

A private operative report dated in February 2002 reveals 
that the veteran was hospitalized at that time, and underwent 
bilateral laminectomies at the level of the 3rd and 4th 
cervical vertebrae.  

Private medical records covering the period from April to 
June 2002 show treatment during that time for various 
problems with the veteran's cervical spine, and other 
unrelated medical disabilities.  

On June 10, 2002, there was received the veteran's Notice of 
Disagreement with the December 2001 rating decision denying 
entitlement to service connection for a chronic low back 
disability.  

In correspondence of September 2002, one of the veteran's 
former service colleagues wrote that, on the morning of 
March 8, 1964, he and the veteran were removing a gas turbine 
engine and reduction gear from a minesweeper launch.  
Reportedly, as the turbine was lifted out of the boat, 
another craft passed, causing a wave.  The veteran's 
colleague, who was the crane operator, stated that, at the 
time of the incident in question, the turbine engine 
"bounced" off the veteran's chest a number of times.  The 
veteran was taken to the base dispensary for radiographic 
studies and evaluation, and subsequently discharged in 
April 1964.  According to the veteran's colleague, as far as 
he knew, the veteran went to several doctors outside of the 
Navy, as well as to chiropractors, seeking relief from his 
injuries.  

On VA orthopedic examination in September 2002, the veteran 
gave a history of cervical spine problems which were related 
to his service-connected thoracic back sprain.  Noted at the 
time of examination was that military records failed to 
document the accident said to be the cause of the veteran's 
current neck problems.  That accident reportedly involved the 
lifting of a turbine engine while working on a minesweeper, 
during the course of which the veteran fell over, striking 
his back in the midthoracic region, with the turbine engine 
landing on top of him.  Reportedly, radiographic studies at 
the time of the accident revealed no fractures.  

A review of the veteran's service medical records showed an 
entry in July 1969, where the veteran complained that his 
back "popped out of place," and did not feel better until he 
"snapped it back in."  Additionally noted was a complaint of 
pain between the shoulder blades in March 1971.  An entry in 
October 1979 showed the veteran having slipped on a ladder, 
"catching himself hard."  Reportedly, a November 2001 
magnetic resonance imagining study had shown evidence of a 
small disc herniation with canal stenosis and bilateral 
foraminal bony encroachment at the level of the 3rd and 4th 
cervical vertebrae.  Described during the course of the 
examination was a January 2002 letter from the veteran's 
private physician supporting the veteran's contention that 
his current findings represented a continuation of spine 
disease which had been exacerbated and which probably started 
with his original injury in 1963.  

On physical examination, range of motion studies of the 
veteran's neck showed rotation to the right to 40 degrees, 
and to the left to 30 degrees, with pain and stiffness.  
Extension was to 30 degrees, as was flexion.  Tilting to the 
right was to 20 degrees, with tilting to the left of 
30 degrees accompanied by pain and stiffness at the end stage 
of motion.  The pertinent clinical impression was of 
hypertrophic spondylosis and stenosis of the cervical spine, 
status post decompression at the level of the 3rd and 4th 
cervical vertebrae.  

In the opinion of the examining physician, the veteran's 
problems with his cervical spine were unrelated to the 
service-connected condition described as recurrent thoracic 
pain.  According to the examining physician, for many years 
following the veteran's claimed accident in 1963 (for which 
there was no documentation), the veteran was free of 
impairment on annual physical examination.  Moreover, 
spondylosis of the neck was not evident while the veteran was 
in service, in spite of repeated X-rays.  In the opinion of 
the examining physician, the comments of the veteran's 
private neurologist speculating on a possible relationship 
between the veteran's degenerative joint disease of the neck 
and his "original injury in 1963" had to be taken with "a 
grain of salt," since the military documents were not 
available to the veteran's neurologist.  

In correspondence of December 2002, two of the veteran's 
colleagues wrote that they had been working with the veteran 
when a pin from a chute dropped a foot, striking the veteran 
on the head.  

On March 12, 2003, there was issued a Statement of the Case 
on the issue of service connection for a chronic low back 
disability.  

On May 21, 2003, there was received the veteran's VA Form 9 
(i.e. Substantive Appeal) on the issue of service connection 
for a chronic low back disorder.  

In correspondence of June 2003, the veteran was informed by 
the RO that his VA Form 9 had not been received within the 
appeals period specified by law.  Accordingly, the veteran's 
appeal had been closed.  The veteran was informed that the 
December 2001 decision denying entitlement to service 
connection for a chronic low back disability had become final 
one year after his notification in a letter of December 15, 
2001.  In the veteran's case, the time period to file his VA 
Form 9 or to request an extension expired on May 12, 2003.  
However, the veteran's VA Form 9 had not been received until 
May 21, 2003.  Accordingly, the veteran's appeal on the issue 
of service connection for a chronic low back disability had 
been "closed out."  

During the course of an RO hearing in September 2003, the 
veteran offered testimony regarding the timeliness of his 
Substantive Appeal as to the issue of service connection for 
a chronic low back disorder.  

In correspondence of early January 2004, one of the veteran's 
private physicians wrote that the veteran had a "very 
complicated history" of a work-related injury stemming from a 
fall in January 2003.  Reportedly, the veteran had undergone 
a previous nonwork-related cervical lumbar decompression, 
though there were other service-connected complaints prior to 
that procedure.  

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in March 2005, the veteran 
offered testimony regarding the nature and origin of his 
claimed cervical spine disability, as well as the timeliness 
of his Substantive Appeal regarding the issue of service 
connection for a lumbar spine disability.  

A review of the veteran's file discloses that service 
connection is currently in effect for recurrent thoracic back 
strain, evaluated as 10 percent disabling.  

Analysis

The veteran in this case seeks service connection for a 
chronic disorder of the cervical spine.  In pertinent part, 
it is argued that, while in service, the veteran sustained an 
injury or injuries to his cervical spine, residuals of which 
he still suffers.  In the alternative, it is contended that 
the veteran's current cervical spine disability is 
proximately due to and/or the result of his service-connected 
disorder of the thoracic spine.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Moreover, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may additionally be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  

In the present case, service medical records are negative for 
evidence of any chronic disorder of the cervical spine.  At 
the time of a service separation examination in October 1981, 
the veteran's neck was entirely within normal limits, and no 
pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of a potentially chronic 
disability of the cervical spine is revealed by private 
medical records dated in February 1996, almost 15 years 
following the veteran's discharge from service, at which time 
magnetic resonance imagining showed evidence of a 
developmentally small cervical canal, as well as some 
spondylitic changes at the level of the 5th and 6th cervical 
vertebrae.  Osteoarthritis of the cervical spine was first 
noted in approximately 1997, again, many years following the 
veteran's discharge from service.  

The Board acknowledges that, in the opinion of the veteran's 
private neurologist, the veteran's cervical spine disability 
represents "a continuation of spine disease which was 
exacerbated and (which) probably started with his original 
injury in 1963."  However, as previously noted, there is no 
indication that, in 1963, while in service, the veteran 
sustained any injury to his cervical spine.  Moreover, 
notwithstanding the veteran's assertions to the contrary, the 
statements of his private neurologist appear to have been 
based on a history provided by the veteran.  The physician 
made no reference to a review of any prior records, and noted 
that "he clearly relates a significant injury ..." which 
further indicates that the history was, in fact, obtained 
from the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, is of limited probative 
value); see also Black v. Brown, 5 Vet. App. 177 (1993); Swan 
v. Brown, 5 Vet. App. 229 (1993).  

Moreover, following a VA orthopedic examination in September 
2002 (which examination involved a complete review of the 
veteran's records), an opinion was offered that the veteran's 
cervical spine problems were unrelated to his service-
connected thoracic spine condition.  Additionally noted was 
that the opinion of the veteran's private neurologist 
speculating on a possible relationship between the veteran's 
neck disorder and his original injury in service had to be 
taken "with a grain of salt," inasmuch as the veteran's 
military records were not available to his private 
neurologist; there was no record of any injury to the 
cervical spine in 1963; for many years following the claimed 
injury the veteran was free of any impairment on physical 
examinations; and that spondylosis of the neck was not in 
evidence while the veteran was in service despite repeated x-
rays.  

As the VA examiner's opinion was based upon a review of the 
entire claims file, including service medical records, and 
post-service medical records, and provides a complete 
rationale for the opinion, the Board finds this opinion to be 
entitled to great probative weight.  Following a review of 
all of the evidence of record, the Board is unable to 
reasonably associate the veteran's current cervical spine 
pathology, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service.  Moreover, the 
preponderance of the evidence is against a finding that such 
cervical spine pathology is causally related to the veteran's 
service-connected disability of the thoracic spine or ankle.  
Under the circumstances, the veteran's claim for service 
connection must be denied.  

Turning to the issue of the timeliness of the veteran's 
appeal regarding the issue of service connection for a 
chronic low back disability, the Board notes that, except in 
the case of simultaneously contested claims, a Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case, and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2004).  

The Board emphasizes that the issue of timeliness of appeal 
is a question of law; the veteran either fulfilled the legal 
requirements or he did not.  

When the pertinent regulations require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that a postmark is not of record, the postmark date 
will be presumed to be five days prior to the date of receipt 
of the document by the Department of Veterans Affairs.  In 
calculating this five day period, Saturdays, Sundays and 
legal holidays will be excluded.  

In computing the time limit for filling a written document, 
the first day of the specified period will be excluded, and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
work day will be included in the computation.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.305 (2004).  

In the present case, the veteran was notified of the denial 
of service connection for a chronic low back disability in 
correspondence of December 15, 2001.  A Statement of the Case 
was issued on March 12, 2003, followed by receipt of a VA 
Form 9 (Substantive Appeal) on May 21, 2003.  

Based on the aforementioned, the veteran's Substantive Appeal 
must have been received within 60 days of March 12, 2003, 
which is to say, May 11, 2003.  However, since that date was 
a Sunday, the deadline for receipt of the veteran's Form 9 
was extended to the following workday, May 12, 2003.  
Clearly, the veteran's Form 9 was not received until May 21, 
2003, at a point in time beyond the deadline for filing of 
his Substantive Appeal.  

As noted above, the veteran could succeed in perfecting his 
appeal with the filing of a Form 9 within one year of the 
December 2001 date of notification of the denial of the 
benefits in question, which is to say, by December 15, 2002.  
However, the veteran clearly did not meet this delimiting 
date.  

Even assuming that the veteran's Form 9 was mailed, and not 
submitted by his accredited representative, the provisions of 
the regulation governing postmark dates would place receipt 
of the veteran's Form 9 on May 14, 2003, two days following 
the expiration of the time limit for submission of his 
appeal.  

Further, there is no evidence of, and the veteran does not 
contend, that he sought an extension for filing his 
Substantive Appeal at any point in time prior to the 
expiration of the pertinent time period.  See 38 C.F.R. 
§ 20.303.

Under the circumstances, the Board is compelled to conclude 
that the veteran's Substantive Appeal as to the issue of 
service connection for a chronic low back disability was not 
timely filed.  Accordingly, his claim as to that particular 
issue must be denied.  


ORDER

Service connection for a chronic disorder of the cervical 
spine is denied.  

The veteran's Substantive Appeal (VA Form 9) filed in 
response to a denial of service connection for a low back 
disorder was not timely filed.  


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


